[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
 
1
2
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO
5. PROJECT NO. (if applicable)
P00058
See Block 16C
N/A.
 
6. ISSUED BY
CODE
ASPR-BARDA
7. ADMINISTERED BY (if other than Item 6)
CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201




ASPR-BARDA
330 Independence Ave, SW, Rm G640
Washington DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
 (x)
9A. AMENDMENT OF SOLICITATION NO.


CHIMERIX, INC. 1377270
CHIMERIX, INC. 2505 MERIDIAN P
2505 MERIDIAN PKWY STE 340
DURHAM NC 277135246
 
 
 
9B. DATED (SEE ITEM 11)
 
 
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
 
HHSO100201100013C
 
 
10B. DATED (SEE ITEM 13)
 
02/16/2011
CODE
1377270
FACILITY CODE
 
 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
¨   The above numbered solicitation amended as set forth in Item 14. The hour
and date specified for receipt of Offers ¨ is extended ¨ is not extended
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing 
Items 8 and 15, and returning _____________ copies of the amendment: (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By
separate letter or telegram which includes a reference to the solicitation and
amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT 
THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by 
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter
makes 
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (if required)
N/A.
 
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT 
ORDER NO. IN ITEM 10A.
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office,
appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43 103(b)
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority)
Bilateral: Mutual Agreement of the Parties.
E. IMPORTANT   Contractor ý is not ¨ is required to sign this document and
return ____________________ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 33-0903395
DUNS Number: 121785997
A. The purpose of this is to incorporate the following changes into the
contract:


1. Under Contract Number HHSO100201100013C in SECTION G - CONTRACT
ADMINISTRATION DATA,
under Article G.10. Government Property, the following is hereby added as
Paragraph 9. and
titled "Disposition Instructions" as follows:


9. Disposition Instructions
Continued . . .
Except as provided herein, all terms and conditions of the document referenced
in Item 9 A or 10A, as heretofore changed remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Michael Alrutz / SVP & General Counsel
ETHAN J. MUELLER
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED


/s/ Michael Alrutz
   
   (Signature of person authorized to sign)
12/9/19


/s/Ethan J. Mueller
   
   (Signature of Contracting Officer)
12/13/19
NSN 7540-01-152-8070
Previous edition unusable
 
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243




--------------------------------------------------------------------------------



CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
PAGE OF
HHSO100201100013C/P00058
2
2
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
(A)
(B)
(C)
(D)
(E)
(F)
 
Title for CMX Lot Number J-80231 [*] Only under Contract Number
HHSO100201100013C that are no longer needed by the Government and have no
commercial market value will hereby vest with the Contractor.


2. In signing this no cost bilateral modification, the Contractor hereby
certifies for both Chimerix ad any of it subcontractors at any tier that the CMX
Lot Number J-80231 [*] Only under Contract Number HHSO100201100013C that are no
longer needed by the Government and have no commercial market value that the
Government will be turning title over to the Contractor will not be repurposed
for use under any efforts in any methods that are prohibited by any federal,
state and local laws and regulations and will not result in any costs being
incurred under both Contract Number HHSO100201100013C and under any other U.S.
Government contracts in effect as of the effective date of this modification and
in signing this no cost bilateral modification, the Contract also hereby
certifies for both Chimerix and any of its subcontractors at any tier that the
CMX Lot Number J-80231 [*] Only under Contract Number HHSO100201100013C that are
no longer needed by the Government and have no commercial market value that the
Government will be turning title over to the Contractor will not be repurposed
for the performance of any other efforts that are under the scope of Contract
Number HHSO100201100013C nor under any other U.S. Government contracts in effect
as of the effective date of this modification by either Chimerix or any of its
subcontractors at any tier and will not result in any costs being incurred under
both Contract Number HHSO100201100013C and under any other U.S. Government
Contracts.


3. As consideration for the transfer of Title for CMX Lot Number J-80231 [*]
Only from the Government under Contract Number HHSO100201100013C to Chimerix,
the consideration that is contained in Modification 49 under Contract Number
HHSO100201100013C applies to Modification 58 under Contract Number
HHSO100201100013C.


4. The total amount, scope and period of performance of all other CLINs that are
currently being performed under the contract remain unchanged. This modification
does not exercise any unexercised Option CLINs under the contract and does not
authorize any performance of efforts under any unexercised Option CLINs under
the contract. In addition, the total amount, scope and period of performance of
all unexercised Option CLINs under the contract remain unchanged. This
modification also confirms that all activities under the base period of
performance CLIN 0001 were completed as of 31 May 2013 and confirms that all
activities under the Option 1/CLIN0002 period of performance were completed as
of 30 April 2015.


B. This is a no cost bilateral modification. All other terms and conditions of
Contract Number HHSO100201100013C remain unchanged.
Period of Performance: 02/16/2011 to 05/31/2020
 
 
 
 
NSN 7540-01-152-8067   OPTIONAL FORM 336 (4-86) 
   Sponsored by GSA 
   FAR (48 CFR) 53.110




